                                      Case 1:21-cv-03970 Document 1-1 Filed 05/04/21 Page 1 of 4
                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 70.19.48.91
Total Works Infringed: 27                                                                           ISP: Verizon Internet Services
 Work      Hashes                                                                 UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                             04-06-     Vixen          09-18-2020    09-29-2020   PA0002258680
           1F2C5F4B6B5C68130A465DC3DFDDB762C9FD8F8E                               2021
           File Hash:                                                             02:17:04
           9BA7602C4DC7C8C5E2B2E278331BAD07FB7B0F1F7FB7BC3A2CB4DDB75E035D85
 2         Info Hash:                                                             04-04-     Vixen          10-23-2020    11-18-2020   PA0002272622
           9C47AE69FF849522050F919C510A7591CF8FECBF                               2021
           File Hash:                                                             14:55:14
           AEAE6BD28A2167D70241E529F9DEA01461D992E6EB07CAC44D90A020805E212C
 3         Info Hash:                                                             04-04-     Vixen          07-17-2020    08-11-2020   PA0002252259
           242A0C82FBB19155975CE924BD6E19FD3A9E7A8C                               2021
           File Hash:                                                             14:44:33
           14C9457040DBE0CAEB710C8B25B52506C4D506C4E2514358330F6552C99D6266
 4         Info Hash:                                                             04-04-     Vixen          03-19-2021    04-14-2021   PA0002286735
           A7BCD80A324952706C46C6614807A6D331A8E3B6                               2021
           File Hash:                                                             14:44:24
           69C65B35E7C5DD71106A07F56B806E7F394E94E510E5727A598B56F035E8EDCD
 5         Info Hash:                                                             12-16-     Vixen          06-23-2017    07-07-2017   PA0002070829
           02FE4EF38EA9D42FC33E9119A61CF936C64696E4                               2020
           File Hash:                                                             14:00:25
           390F8E8A2CC9B1C3B3390E828BCAC8931C705EF3677A905AB336EC7DA9557D82
 6         Info Hash:                                                             03-26-     Vixen          03-04-2020    04-17-2020   PA0002246168
           0DE226C4A938728B92BC359169FFE761D63B8DC1                               2020
           File Hash:                                                             01:21:10
           73400DACE8A0BD00081CDB4AC64E01BAC138415B843F40559207CB0E682912F7
 7         Info Hash:                                                             02-15-     Vixen          06-03-2019    07-17-2019   PA0002188305
           F7BD86D36263BDC7B15FC669EE35A198650C967B                               2020
           File Hash:                                                             19:45:27
           4E5D0760EAFE9C76C4C66352D9CDA86F489F0826FBDF44FAEBE95BC05107A20D
 8         Info Hash:                                                             01-24-     Vixen          01-14-2020    02-03-2020   PA0002236203
           4869D0B4EF999CDA652FC1822C20764020F7755B                               2020
           File Hash:                                                             04:51:57
           202F19B26A17E023CC00097F493DF16EFA491C19F7224EA3B7C956F0C63822F4
                                 Case 1:21-cv-03970 Document 1-1 Filed 05/04/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         01-24-     Vixen     01-19-2020   02-20-2020   PA0002237691
       1824C8040F5A4D239F5F875ECDD51C5901F5DD07                           2020
       File Hash:                                                         04:50:31
       C71376D6CE58980B5F413B8F685898D8A992E2AF5F01D4392F6DAACCD2CD6FB5
10     Info Hash:                                                         01-24-     Vixen     12-30-2019   01-27-2020   PA0002223956
       111AF0F480E619AE224D6920F94278D4E7C5047F                           2020
       File Hash:                                                         04:46:16
       E75F306D7D0307EB89BB4D411FD7F1880C9547DCB10A0EBF25A7D39CAD0A8CA5
11     Info Hash:                                                         12-03-     Vixen     10-01-2019   10-21-2019   PA0002207746
       FC11A62A9461A481286999BE964D82FBA9421AD2                           2019
       File Hash:                                                         03:23:52
       10443BC5A357926805D15E93EE94AC537BC82952C0533D938C13B94051567BDB
12     Info Hash:                                                         12-03-     Vixen     10-26-2019   11-05-2019   PA0002227099
       5806567A714B7378B99F84D7D3EE7D2644EFBC42                           2019
       File Hash:                                                         03:22:47
       56DE6BEFA9E1F3CD6574CE282C31FD7E4D3F9E41E0AD744E8EE60E5F6D6B9499
13     Info Hash:                                                         12-03-     Vixen     06-28-2019   08-27-2019   PA0002213233
       F452223708C79DD2808A5CF333423ED95D7C72ED                           2019
       File Hash:                                                         03:19:55
       8A147E80E2111BCA23308EEDC6BD0CA18732813273B1D50560E3D61E3845A79B
14     Info Hash:                                                         12-03-     Vixen     07-13-2019   08-02-2019   PA0002192302
       31E69FE155C4CA617BAF4D8F6C933DF4CDFC287F                           2019
       File Hash:                                                         03:19:41
       A9C0E343799E4041A71CBA11AD4BBF172A23902405B636AE32FFB8BDD5D5A4BD
15     Info Hash:                                                         11-26-     Vixen     10-06-2019   10-21-2019   PA0002207778
       7A32700751133765173A52DCA07F3E727E72DBA1                           2019
       File Hash:                                                         05:13:43
       D01578070A186388877C9B3AC910493B3D9D1396190CD75DE403A7FDDBBB70BB
16     Info Hash:                                                         06-02-     Blacked   01-17-2019   02-22-2019   PA0002155141
       597FC5AAF3773A6732F1E999A540F8F715A71648                           2019       Raw
       File Hash:                                                         16:36:18
       72E8D154DE4E501074E07037611FEBE8F7E5F7F64EBF085377FD459F1948EF98
17     Info Hash:                                                         06-01-     Blacked   12-31-2018   01-22-2019   PA0002147686
       C9F33CBBA97AD447098DDEBA78E24020D3938C10                           2019
       File Hash:                                                         01:46:10
       D251B62A82C8F59D740F9B3CB21B829B90D45CBE01F3BA6BF71F5438F3270448
                                 Case 1:21-cv-03970 Document 1-1 Filed 05/04/21 Page 3 of 4

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
18     Info Hash:                                                         06-01-     Vixen   01-24-2019   03-24-2019   PA0002183209
       0F6F8E7DBDD96E830883F2ABA5DCD07DBCA7CC33                           2019
       File Hash:                                                         01:46:10
       6E537FB8943B3EDD1670EED5060A3089B9D70D147FD4485D0DF8B5CB360D113A
19     Info Hash:                                                         05-27-     Tushy   07-25-2018   09-05-2018   PA0002134601
       2792CFE99C40641407BFC00440005D0FBAC48D6F                           2019
       File Hash:                                                         07:52:14
       B2B70AF825DA3A42749A3F89B4FEB1063147F96E183103F31834AF78A4FC5780
20     Info Hash:                                                         05-25-     Vixen   12-20-2018   01-22-2019   PA0002147683
       315D6998E997E35BA990750436DC4FCC9A8D1E5D                           2019
       File Hash:                                                         19:52:38
       0E37654E33ECDB734A7E5DB1FB6D985CE23524DD2A4333ACCB36D2C304E80345
21     Info Hash:                                                         05-25-     Vixen   02-18-2019   03-11-2019   PA0002158598
       C445D7931A7B1AFA0245F8B198CF1499CA82A9BA                           2019
       File Hash:                                                         19:46:42
       E9D02D132C2E063A9B95F188DC1BE2B38EC833202D9091EB744005C3AFBDA719
22     Info Hash:                                                         05-25-     Vixen   01-04-2018   01-15-2018   PA0002070947
       69AD098BBE790BE118953F4FA58C656111EAFADF                           2019
       File Hash:                                                         19:40:47
       878746D8E0B08EB4EEB3E6C5E99C38753DF8444CA08C48BF04E705163D7CFB56
23     Info Hash:                                                         05-25-     Vixen   02-13-2018   03-02-2018   PA0002104793
       104A070B3C1EAE224A2AE6095147C8F7AFCA010B                           2019
       File Hash:                                                         19:40:45
       29CA4E08ED0426A4F4838FF45E8D0D6EE8F977BB3260316F2F2499D0AC5508CC
24     Info Hash:                                                         05-25-     Vixen   10-16-2017   10-19-2017   PA0002090451
       ED7066BDB70A52BA3E8705E2E45873A2AA13C466                           2019
       File Hash:                                                         19:28:38
       1D2822D462CD07BC6AB532B4D73B5522EF33CC60A042D0EDAA911876DA1D6ABC
25     Info Hash:                                                         05-25-     Vixen   01-04-2019   01-22-2019   PA0002147681
       C351A7453B8A63DC8358391C8707EF05BC3C2442                           2019
       File Hash:                                                         19:28:38
       8D4F816804B11B0FE7017B789DBBA188AA09744148CA73DEC2B8FE198B49C6FF
26     Info Hash:                                                         05-25-     Vixen   04-09-2019   04-29-2019   PA0002169963
       C0E85250C4665B97E6430774E95F95EEF1572F2C                           2019
       File Hash:                                                         19:28:38
       7B580766221DC503AD8D48F278FD435863C1F65ACFFF34CB8FF1A5C4A55781CF
                                  Case 1:21-cv-03970 Document 1-1 Filed 05/04/21 Page 4 of 4

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
27     Info Hash:                                                         05-25-     Vixen   03-10-2018   04-17-2018   PA0002116743
       288E0948405109A670950D4BA16470FD2A5D75C3                           2019
       File Hash:                                                         19:28:38
       A024591019EB9C4FD9108120C068BF0057C5559BCC9A84AA6240B0635CC8FF89
